Citation Nr: 1747464	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  17-32 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel



INTRODUCTION

The Veteran had honorable active duty with the United States Army from December 1953 to December 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities render him unable to obtain or maintain a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for establishing entitlement to TDIU benefits have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Entitlement to TDIU  

The Veteran contends that he is unable to work due to the symptomatology associated with his service-connected disabilities.  After a thorough review of the evidence, the Board concludes that the Veteran's service-connected disabilities prevent him from obtaining and maintaining substantially gainful employment.  

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestead v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The Veteran is presently service connected for bronchial asthma (now rated as 60 percent disabling), coronary artery disease (30 percent), and rhinitis associated with bronchial asthma (0 percent).  The Veteran's combined evaluation since the date of the TDIU claim is now 70 percent.  As one disability is rated at 60 percent or more with a combined total over 70 percent, he is initially eligible for schedular TDIU consideration.  

The Board briefly notes that the Veteran is also service-connected for hemorrhoids, hiatus hernia, and ureterolithiasis; however, these disabilities are not on appeal and the Veteran has not asserted that he was unemployable due to these disabilities.  As such, the Veteran's service-connected hemorrhoids, hiatus hernia, and ureterolithiasis, will not be considered for purposes of establishing entitlement to TDIU under 38 C.F.R. § 4.16 (a)(2).  

In light of the competent medical evidence and lay testimony of record, the Board concludes that the Veteran is entitled to an award of TDIU.  

At the outset, the Veteran's VA treatment records and employment records are consistent with the work history dates provided by him, and tend to corroborate the Veteran's assertion of his employment and education level.  In this regard, the Board finds the Veteran's claimed unemployment to be credible.  See 38 C.F.R. 
§ 3.303(b); see also Charles v. Principi, 16 Vet. App. 370 (2002); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

In July 2014, the Veteran submitted a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  He completed four years of college.  He indicated that he was unemployable due to his service-connected disabilities.  His usual occupation was a consultant, as he worked in this position from July 1995 to the time he retired in November 2000.  

The evidence of record reflects that the Veteran was treated by a private physician with the initials of A.G. for his respiratory condition, among other issues, from January 2000 to January 2017.  In a letter dated March 2016, Dr. A.G. stated that it was his opinion that due to his multiple medical comorbidities, the Veteran was unemployable.  

On examination in January 2017, Dr. A.G. noted that the Veteran had been ill for approximately 10 days.  He had wheezing, chest tightness, an increase in cough, and shortness of breath.  

In April 2017, a private physician with the initials of A.S. conducted a pulmonary function test on the Veteran.  Dr. A.S. reported that the test revealed severely reduced and restricted lung flow.  He concluded that the Veteran had severe obstruction with restriction, and that there was no change after a bronchodilator.  

VA examinations were also conducted in April 2017 to evaluate the Veteran's heart condition, asthma, and rhinitis.  

On examination of the heart, the April 2017 examiner concluded that the Veteran's heart condition had no impact on sedentary work; however, the examiner further concluded that the Veteran had very little endurance for even light physical work, and that he was unable to do any strenuous or prolonged physical work of any kind.  The examiner completed METs (metabolic equivalents of task) testing , which revealed that the METs level of 1-3 reflected the lowest activity level at which the Veteran reported dyspnea and fatigue.  The examiner noted that a METs level of 1-3 was found to be consistent with activities such as eating, dressing, taking a shower, and slow walking (2 mph) for 1-2 blocks.  The examiner further noted that the limitation in METs level was due to the Veteran's heart condition, as well as his severe asthma condition.  

On examination of the Veteran's asthma, the April 2017 examiner concluded that the Veteran's respiratory conditions impacted his ability to perform both sedentary and physical work.  With regard to sedentary work, the examiner concluded that the Veteran's dyspnea with talking interfered with telephone or in-person interactions with the public or co-workers.  In terms of physical work, the examiner stated that dyspnea at rest and with exertion prohibited any type of physical work; even work as light as walking short distances.  On physical examination, the examiner found that the Veteran was obviously dyspneic with a short walk from the waiting room after only a few steps.  The examiner also noted that the Veteran delivered short sentences during the interview, and that the Veteran demonstrated mouth-breathing for most of the visit.  The Veteran reported that decreased breath sounds in the right lung base are due to chronic collapse of the right lower lobe in the past 10 years.  

On examination to evaluate the Veteran's rhinitis, the April 2017 examiner concluded that this condition did not impact the Veteran's ability to work.  

Based on the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the service-connected disabilities rendered the Veteran unable to maintain substantially gainful employment consistent with his education and occupational background.  As noted above, the Veteran completed four years of college and worked as a consultant.  The Board notes that such a profession requires constant communication with co-workers and clients, as well as public contact.  The VA examinations revealed that the Veteran's respiratory condition interfered with his ability to talk on the telephone, as well as his ability to interact in-person with the public or co-workers.   The examinations further revealed that the Veteran could not conduct any kind of physical labor due to his service-connected respiratory and heart conditions.  Further, the private medical records show that the Veteran suffers from severely reduced and restricted lung flow.  Thus, based on the medical evidence, the Board finds that the Veteran's service-connected disabilities prevent him from securing a substantially gainful occupation in either the sedentary or physical realm.  

In sum, the Board is satisfied that the service-connected disabilities have been so severe as to render the Veteran unable to maintain any form of substantially gainful employment consistent with his education and occupational background.  Accordingly, a TDIU is warranted.







(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is granted.



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


